Citation Nr: 1433894	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracic spine disability.

(The issue of entitlement to an increased rating for lumbosacral strain is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to September 1991, with service in Southwest Asia (Persian Gulf).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which declined to reopen claims for entitlement to service connection for cervical and thoracic spine disabilities based on the absence of new and material evidence.

In March 2011, the Veteran testified at a hearing in the Cleveland, Ohio RO before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.  

In December 2011, the Board reopened the Veteran's claims for entitlement to service connection for cervical and thoracic spine disabilities and remanded the claims for additional development.  The Board again remanded the claims in September 2013.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a cervical spine disability that is etiologically related to military service or any service-connected disability.

2.  The preponderance of the evidence is against finding that the Veteran has a thoracic spine disability that is etiologically related to military service or any service-connected disability.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in and is not otherwise related to military service, may not be presumed to be related to such service, and was not caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  A thoracic spine disability was not incurred in and is not otherwise related to military service, may not be presumed to be related to such service, and was not caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in March 2006 and February 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The letters informed him of the information or evidence that was needed to substantiate his claims and explained the allocation of responsibilities between himself and VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his current claims.  Of even greater significance, as will be discussed in greater detail below, based on the Veteran's statements at the Board hearing the Board remanded the claims to obtain additional evidence.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) have been associated with the claims file, as have private treatment records, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in April 2012 and December 2013 and VA obtained a medical opinion in November 2013.  As will be discussed in greater detail below and detailed in its September 2013 remand of this issue, the Board found the April 2012 VA examination report inadequate for the purposes of adjudicating the Veteran's claims.  In the December 2013 VA examination report, the examiner considered the Veteran's contentions, but concluded that his current cervical and thoracic spine disabilities were unrelated to his military service and service-connected low back disability.  The decision was based on review of the claims file, interview of the Veteran, physical examination, and review of diagnostic testing.  The report provided a thorough rationale for the opinions provided.  Based on the foregoing, the Board finds the December 2013 examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records, the December 2013 VA examination report, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In reaching that conclusion, the Board again acknowledges that an adequate search of morning reports from the Veteran's unit was not accomplished; however, as the Veteran's claimed in-service injury will be conceded, another remand to attempt to obtain any relevant morning reports is not necessary and would serve no useful purpose.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because the evidence does not show that arthritis of the cervical or thoracic spine manifested within one year of discharge.  As such, service connection for a cervical or thoracic spine disability is not warranted on a presumptive basis.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that his current cervical and thoracic spine disabilities were incurred as a result of the same in-service incident that resulted in his service-connected low back disability.  Specifically, he asserts that while traveling in a vehicle over the desert in Saudi Arabia a jarring impact resulted in injuries to the neck, mid-back, and low back.  In the alternative, the Veteran contends that his service-connected low back disability caused or aggravated his cervical and thoracic spine disabilities.

During service, in January 1990 the Veteran denied a history of back trouble, painful joints, or impaired use of arms, legs, hands, or feet.  In October 1990, however, the Veteran complained of a 1 day history of low back pain following a vehicle accident where he hit a sand dune and his body was bucked forward.  He was wearing his seatbelt.  The Veteran had significantly decreased range of motion in the spine and muscle spasm of the paraspinal muscles, but the treatment provider did not note specifically where the spasms were occurring.  The following day, the Veteran had decreased tenderness, no muscle spasms, and increased range of motion.  

In May 1991, the Veteran sought treatment for back pain for the previous 5 months, since injuring it during the above incident.  In June 1991, the Veteran was noted to have injured his back in a motor vehicle accident while serving in Saudi Arabia.  Pain was over the lower back in the middle area, with intermittent pain spreading to the hips.  In July 1991, x-rays of only the lumbar spine were obtained.  The report noted a history of a "compression injury."  

In a March 1992 claim for compensation benefits, the Veteran indicated that he had incurred a "Back injury" in November 1990 while serving in Saudi Arabia.  He subsequently was granted entitlement to service connection for a lumbosacral strain.

In June 1992, the Veteran described low back pain since hurting it in the Persian Gulf region.  A July 1992 record indicated that the Veteran had suffered a "compression" force on his lumbar spine 2 years previously when a car went airborne and then landed.  The Veteran described non-radiating back pain since that incident.  X-rays showed spondylolysis at L5.  

The Veteran was afforded a VA examination for his back claim in August 1992.  At that time, the Veteran reported chronic low back pain.  On specific examination, the Veteran described a jarring injury in October 1990 while riding in a truck in the desert.  Thereafter, he had been experiencing persistent and progressive low back pain.  He was noted to have decreased motion of the lumbosacral spine, with pain during movement.  X-rays of the lumbosacral spine, but not the thoracic or cervical spines, were ordered.  The diagnosis was probable chronic low back strain.  

An August 1992 record noted an injury to the lower back in November 1991, with a recent increase in pain.  In September 1992, the Veteran complained of vague aches and pains in various joints that did not include the mid-back or neck.

During a January 1996 VA examination, the Veteran claimed to have been experiencing neck pain since serving in the Gulf War, when he was driving a truck that was bumping and bouncing his body up and down.  The next day he had experienced both low back and neck pain.  In a June 1997 SSA examination, the Veteran described back pain, specifically lumbosacral strain, and aches and pains in various muscles and joints, without specific reference to the mid-back or neck.  In December 1998, the Veteran reported low back pain, but not mid-back or neck problems.  In a letter dated in July 2001 to SSA, the Veteran reported that his difficulties involved "lower back pain and joint pain" but did not discuss or describe specific mid-back or neck problems.  In September 2001, the Veteran discussed chronic low back pain and that he had injured his "lower back" while serving in the Persian Gulf region.  

During a July 2003 VA examination for chronic fatigue syndrome, mobility of the head and neck was normal and painless.

In January 2006, the Veteran reported low back pain from 1990 or 1991.  He also reported an increase in mid-back pain.  He had been treated with injections both in his neck and back.  A January 2006 MRI showed a central and right paracentral disc bulge at the C3-C4 level that was compressing the ventral aspect of the spinal cord, with mild spinal canal stenosis and mild right neural foraminal narrowing.  

In February 2006, the Veteran stated that his neck pain started in 1991 as fatigue and had progressively worsened.  The Veteran described mid- and upper-back pain that had been present for 4 years.  The pain was intermittent, but severe when present.  

A June 2006 record included the Veteran's reports of experiencing neck and back pain since an in-service incident while riding in a vehicle that resulted in a fractured clavicle of another passenger.  He reported a continuity of neck and back pain from that point.  The treatment provider stated,

There is no clear link between the cervical and the lumbar conditions, though the patient does have evidence of disk degeneration, which is somewhat early for his age, in the lower thoracic spine as well as in the upper cervical spine.  The only link between this condition and the patient's accident in Desert Storm is based on the patient's history, in which he relates the onset of symptoms both in his back and neck to this accident.  It is possible that the disk herniation as well as the pars defect occurred with this accident, though having both occurring with the same accident is less likely.

An August 2006 treatment provider attributed the Veteran's neck pain to a significant C3-C4 disc herniation causing thecal sac impairment.  In September 2006, the Veteran underwent an anterior cervical fusion at C3-C4.

In December 2009, the Veteran was admitted for a one-day history of stabbing lower thoracic back pain.  The pain was different from his typical back pain.  Multiple theories as to the cause of the pain were discussed, but no definitive diagnosis made.  The possibilities included kidney stones, worsening of the prior T11 fracture, or deep muscle strain.  

During his March 2011 Board hearing, the Veteran asserted that medical professionals had informed him that the most likely cause of his cervical and thoracic spine disabilities was as a result of a compression injury in service.  He also claimed to have started seeking treatment for neck and mid-back problems within one year of separation from service, including neck and mid-back injections by 1993 or 1994.  

The Veteran was afforded a VA examination in April 2012.  At that time, the Veteran claimed that he injured his thoracolumbar spine during service when he went over a bump.  He reported continuing low back pain and other symptoms with spinal injections and eventual fusion of C3-C4.  The examiner noted that only low back pain was mentioned during service, without complaints of neck or arm pain.  The examiner concluded that it was "less likely than not that the Veteran's current cervical and thoracic spine conditions are related to, caused by or aggravated by his service-connected lumbar spine complaints."  As discussed in its December 2013 remand, the Board found the rationale offered inadequate, as the opinion was based solely on the finding that there "was no documentation of the manifestation to a compensable degree of cervical or thoracic spine pathology separate from the Veteran's lumbosacral spine complaints within one year of the Veteran's separation from service."      

An additional medical opinion was obtained in November 2013.  The opinion provider concluded that it was less likely than not (less than 50% probability) that the cervical and thoracic spine disabilities were caused or permanently aggravated by the Veteran's service connected low back disability.  The rationale was that the Veteran injured his lower back during service while traveling in a vehicle going over bumpy terrain.  At that time, there was no mention of arm or neck symptoms.  He received nonoperative treatment.  There was no mention of arm or neck symptoms in VA treatment records up to December 2005, which is beyond the period of one year following the Veteran's service.  The Veteran was first evaluated by Neurosurgery in 2006, and diagnosed with degenerative changes in the cervical spine and a large C3-C4 disc osteophyte complex (Feb 06, 2006 note) for which he underwent a C3-C4 disc fusion in September 2006.  The neurosurgeons related the Veteran's chronic neck pain (without radiation of pain, numbness, or weakness into his arms) to C3-4 disc herniation (June 29, 2006).  The neurosurgeons also noted that the Veteran's cervical disc herniation and lumbar pars defect could have occurred with the accident during his active military duty, although less likely that both would have occurred at the same time with the same accident (June 29, 2006).  That said, objective findings on examination did not correlate with cervical degenerative disc disease, which is a degenerative condition.  It is not conceivable that any abnormal lumbar posturing would cause any abnormal cervical posturing or degenerative disc osteophyte complexes, because there is no abnormal posturing or abnormal range of motion of the thoracolumbar spine causing abnormal gait or spinal contour.  The opinion provider concluded that an opinion could not be made without resort to mere speculation as to the etiology of the Veteran's thoracic spine disability, including T11 compression fracture.  The Veteran's first accessible lumbar spine MRI (09/06/2005) mentioned mild compression deformity of T11 and minimal compression deformity of T12.  There was no increased T2 signal to suggest recent onset.  There was no prior imaging (XR, MRI, or otherwise) dedicated to the thoracic spine.  There was no way to prove when these compression deformities occurred.  They may have occurred prior to, during, or after the Veteran's period of active duty.  In addition, the opinion provider stated, "T11 and T12 are very low in the thoracic spine, and any pain or disability from T11 and T12 may, in fact, be one and the same with the Veteran's service-connected lumbosacral strain.  This would mean his T11-12 disability, should it exist, is synonymous with, not in addition to, his lumbosacral strain."

The AMC appears to have found the November 2013 VA medical opinion to have been inadequate and subsequently requested a VA medical examination.  In December 2013, the Veteran was afforded another VA examination for his thoracic and cervical spine claims.  The examiner noted review of the claims file and diagnoses of a history of thoracic spine fracture at T11 and degenerative disc disease of the cervical spine.  The Veteran had been diagnosed with degenerative disc disease of the cervical spine in 2006 and underwent a C3-C4 anterior cervical discectomy with fusion in September 2006.  He had not undergone any treatment for his neck since the April 2012 VA examination.  Following examination, the examiner opined that it was less likely than not that the Veteran's cervical and thoracic spine disabilities were incurred in or caused by military service or were proximately due to or the result of any service-connected disability.  As to rationale, the examiner discussed the in-service diagnosis of lumbosacral strain in 1991, but the absence of any similar documented thoracic or cervical problems.  The Veteran was diagnosed with a T11 compression fracture in 2005, or about 14 years after service, and diagnosed with cervical degenerative disc disease in 2006.  Following a literature review, a lumbosacral strain was an injury to either a muscle or tendon.  The lumbosacral spine was a separate anatomical part of the spine from the thoracic and cervical spine.  The examiner stated that there was no clinical, medical, or significant research evidence to support the Veteran's contention of a relationship to service or service-connected disability.  Finally, the examiner concluded that the objective medical evidence of record did not support a finding that there had been a permanent aggravation of the cervical or thoracic spine disabilities as a result of the service-connected lumbosacral spine disability.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has cervical and thoracic spine disabilities that were incurred in or are otherwise related to military service or were caused or aggravated by his service-connected lumbosacral spine disability.  

In reaching that determination, the Board finds the December 2013 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, review of the medical evidence of record (including x-rays), and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that it was less likely than not that the Veteran's cervical and thoracic spine disabilities were the result of his military service and were not caused or aggravated by his service-connected low back disability.  The examiner discussed the absence of in-service complaints as to the neck and mid-back following the claimed incident, while at that time complaining of low back problems.  Moreover, the Veteran was not diagnosed with cervical and thoracic spine disabilities for multiple years after service.  Thus, the examiner did not rely simply on the absence of in-service or immediate post-service treatment for the opinion provided, but also focused on the fact that when the Veteran sought treatment for the injuries incurred in the in-service vehicle accident he reported only low back problems and not neck or mid-back injuries.  As to establishing entitlement to service connection based on causation or aggravation by his service-connected low back disability, the examiner focused on the absence of any medical literature or studies finding a link between a lumbosacral muscle strain and the type of cervical and thoracic spine disabilities attributed to the Veteran.  The examiner's conclusions are fully explained and consistent with the evidence of record.

The Board also notes that the examiner's opinion as to the etiology of the cervical spine disability is supported by the November 2013 VA medical opinion.  That medical professional reached the same conclusion as the December 2013 VA examiner and also cited to the absence of an abnormal gait or spinal contour due to the low back disability that might cause the neck problems.  The opinion provider also discussed the absence of neck complaints at the time of the in-service accident, when it would have been reasonable to make such complaints if an injury to the neck had occurred.

As to the November 2013 VA medical opinion's conclusions as to the thoracic spine, the medical professional concluded that an opinion as to etiology could not be reached without resort to speculation.  That said, the report also indicated that the T11 fracture "may have occurred" during service and would be "synonymous with" rather than in addition to the service-connected lumbosacral strain.  To the extent that such an opinion could be construed as supporting the Veteran's thoracic spine claim, the Board finds that given the speculative nature of the opinion that it is of extremely little probative value.   See Bostain v. West, 11 Vet. App. 124, 127 (1998) (a physician's opinion that an unspecified preexisting service- related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

For this same reason, to the extent that the June 2006 VA treatment record can be viewed as supporting any relationship between the cervical and thoracic spine disorders and military service or the Veteran's service-connected lumbosacral spine, the Board finds that the speculative nature of the opinion dictates that the Board afford it very little probative value.

The Board also has considered the reports of the Veteran that his current neck and mid-back problems are the result of the October 1990 jarring vehicle incident in Saudi Arabia and/or his service-connected low back disability.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge, such as neck and back pain, and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the etiology of discrete cervical and thoracic spine disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Veteran is not competent to link a current cervical or thoracic spine disability to a separate lumbosacral spine disability.  Moreover, the Board finds extremely problematic the Veteran's reports of ongoing neck and mid-back pain from the time of the October 1990 vehicle incident.  As discussed above, the Veteran's sole spine complaint at the time of the incident and thereafter during service involved his lumbosacral spine.  He did not complain about neck or mid-back problems.  Had the Veteran been experiencing ongoing neck and mid-back problems, the Board finds it reasonable that he would have reported such problems contemporaneous with his complaints of low back issues.

To the extent that general complaints of "back pain" in service and for several years after separation from service could be construed as an attempt to complain about both lumbosacral and thoracic back problems, given that following such complaints the Veteran received x-rays, treatment, and diagnoses only as to the lumbosacral spine makes clear that his complaints, while sometimes characterized as involving the "back," clearly involved the lumbosacral spine and not the thoracic spine.

The Board has considered the Veteran's reports of a continuity of neck and mid-back symptoms from service.  However, the examiner considered such reports and determined that it was less likely as not that current cervical and thoracic spine disabilities were incurred in or otherwise related to service or were caused or aggravated by a service-connected disability.  Accordingly, the examiner's opinion, as well as the in-service complaints of low back problems but not neck or mid-back symptoms, outweighs the Veteran's reports of continuing neck and mid-back symptoms since the injury.  In light of the complexity of attributing his cervical and thoracic spine disabilities diagnosed more than a decade after the October 1990 in-service accident, the Board affords significantly more weight to the conclusions of the December 2013 VA examiner, which were based on the examiner's complete review of the claims file, the Veteran's contentions, x-rays, and physical examination.  Cf. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

In conclusion, the most probative evidence of record indicates that the Veteran's current cervical and thoracic spine disabilities were not incurred as a result of injury in service, are not otherwise shown to be related to his military service, and were not caused or aggravated by his service-connected lumbosacral strain.  As discussed, the Board finds the December 2013 VA examination report of significantly greater probative value than the Veteran's lay statements.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a thoracic spine disability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


